PD-1634-14
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
    July 10, 2015                                                  Transmitted 7/9/2015 4:37:52 PM
                                                                    Accepted 7/10/2015 8:55:37 AM
                                                                                    ABEL ACOSTA
                              Cause No. PD-1634-14                                          CLERK

                      IN THE COURT OF CRIMINAL APPEALS
                               STATE OF TEXAS


                               AARRON MOORE,
                                  Appellant

                                        v.

                             THE STATE OF TEXAS,
                                   Appellee.


                               ON APPEAL FROM:

                                N0. 01-13-00663-CR
                    FIRST COURT OF APPEALS, HOUSTON, TEXAS

                       CAUSE N0. 12-DCR-059791
          400TH DISTRICT COURT, FORT BEND COUNTY, TEXAS


              APPELLANT’S MOTION FOR EXTENSION OF TIME
                     TO FILE BRIEF ON THE MERITS


 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Appellant, AARRON MOORE, by and through his Counsel of Record,

CARMEN ROE, files this Motion to Extend Time to File Brief on the Merits For

Appellant and pursuant to Texas Rules of Appellate Procedure 10.5(b), the Appellant

provides the following information:
        Current Deadline:                       July 9, 2015

        Length of Time:                         60 days to September 7, 2015

        Number of Previous Extension:           None

        Facts reasonably explaining the need for an extension:

        Counsel requests the additional time to file its brief because she is working on the

following briefs in the next sixty (60) days: State v. Brent Dalton, State v. Christopher

Redmond, State v. Mashood Uddin, and State v. Andreas Marcopoulos. Counsel also has

writs due in State v. Jerrell Bell and State v. Bryant Williams. For these reasons, Counsel

is unable to submit its Merits Brief by the due date and hereby requests an extension of

time.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Brief in this cause until September 7, 2015.



                                          RESPECTFULLY SUBMITTED,

                                          /s/ Carmen Roe
                                          _________________________________
                                          CARMEN ROE
                                          CARMEN ROE LAW FIRM
                                          SBN: 24048773
                                          440 Louisiana, Suite 900
                                          Houston, Texas 77002
                                          713.236.7755 Phone
                                          713.236.7756 Fax
                                          carmen@carmenroe.com
                                          ATTORNEY FOR APPELLANT
                         CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the foregoing Appellant’s Brief

was served the Fort Bend District Attorney, Appellate Division, 301 Jackson,

Richmond, Texas 77469, on 7th day of September 2015.



                                            /s/ Carmen Roe
                                            _____________________________
                                            CARMEN ROE